—Appeal by the defendant from a judgment of the County Court, Nassau County (Kowtna, J.), rendered December 1, 1995, convicting him of murder in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress statements made by him to the police.
Ordered that the judgment is affirmed.
The court properly denied those branches of the defendant’s *422omnibus motion which were to suppress the defendant’s post-arrest statements to the police, as the police had probable cause to arrest him (see, People v Bigelow, 66 NY2d 417, 423).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Copertino, Thompson and McGinity, JJ., concur.